DETAILED ACTION
                                           Response to Amendment         
1.     This Office Action is in response to Amendment filed on 01/21/2021.
        Claims 21-24 have been withdrawn.
        Claims 1-20 have been remained.
        Claims 1-24 are currently pending in the application.
                                              Specification Objection
2.     The title has been amended on 01/21/2021 and the specification objection filed on 10/21/2020 has been withdrawn.
                                              Examiner’s Amendment

3.     An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
        Authorization for this Examiner’s Amendment was given in the telephone interview with Jeong Hee Seo on 03/24/2021, the application has been amended as follows:
        IN CLAIMs
13.     (Currently Amended) A display device, comprising:
           a substrate having an emission area and a transmission area;
           a reflective electrode structure at the emission area;
           an organic light emitting layer over the reflective electrode structure; and
           a transmissive electrode structure having a plurality of layers over the organic light emitting layer, 

21.    (Canceled) 
22.    (Withdrawn-Currently Amended) The display device of claim 1, 
23.    (Withdrawn-Currently Amended) The display device of claim 1, is in contact with a side of the second layer. 
24.    (Withdrawn-Currently Amended) The display device of claim 1, plurality of emission parts or the second layer overlies the first layer in the plurality of emission parts.
        Claims 1-12 and 14-20 have been remained.
        Claims 1-20 and 22-24 are currently pending in the application.
                                Examiner’s Statement of Reasons for Allowance
4.     Claims 1-20 and 22-24 are allowed.
5.     The following is an examiner’s statement of reasons or allowance:
      None of the prior art teaches a display device, comprising a transmissive electrode 
structure having a first layer disposed over the organic light emitting layer to cover the plurality of emission parts and the plurality of transmission parts, and a second layer in an area except for the plurality of transmission parts and contacting the first layer, in combinations with the other limitations as cited in the independent claim 1.

      None of the prior art teaches a display device, comprising a transmissive electrode 
structure having a plurality of layers over the organic light emitting layer, wherein at least one layer among the plurality of layers of the transmissive electrode structure is located at the emission area and the transmission area, and at least the other layer among the plurality of layers is located at the emission area, in combinations with the other limitations as cited in the independent claim 13.
        Claims 14-20 are directly or indirectly depend on the independent claim 13.
                                                             Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892